t c memo united_states tax_court michael e vierow petitioner v commissioner of internal revenue respondent docket no 19406-03l filed date michael e vierow pro_se rebecca duewer-grenville for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his and tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in crescent city california in respondent and petitioner exchanged correspondence regarding petitioner’s failure_to_file income_tax returns and his obligation to pay income_tax and file income_tax returns on february respondent sent petitioner via certified mail to the address where petitioner resided a notice_of_deficiency for and and a notice_of_deficiency for and on date respondent assessed petitioner’s tax_liabilities for and that same day respondent sent petitioner statutory notices of balance due for and on date respondent sent petitioner notices of balance due for and on date respondent sent petitioner statutory notices of intent to levy for and on date respondent sent petitioner via certified mail a final notice--notice of intent to levy and notice of your right to a hearing hearing notice on date petitioner filed a form request for a collection_due_process_hearing regarding his and tax years hearing request petitioner attached the hearing notice and a 12-page letter to the hearing request petitioner argued that respondent failed to follow the requirements of applicable law and administrative procedure on date respondent’s san francisco appeals_office sent petitioner a letter stating that it had received his hearing request and explaining the hearing process on date appeals officer james chambers sent petitioner a letter requesting that petitioner contact him to schedule a sec_6330 hearing hearing appeals officer chambers advised petitioner that the hearing could be held in person by telephone or by correspondence on date petitioner sent appeals officer chambers a letter requesting an in-person hearing closer to his home than san francisco california petitioner suggested that the hearing be held at respondent’s office in eureka california on date appeals officer chambers sent petitioner a letter stating that the san francisco appeals_office was the closest option for an in-person hearing appeals officer chambers again offered petitioner the option of a telephone from the record it is unclear whether respondent had an appeals_office in eureka california hearing or to continue his hearing by correspondence petitioner chose to have his hearing conducted via correspondence as part of the hearing appeals officer chambers reviewed the administrative file which included the notices of deficiency and forms certificate of assessments payments and other specified matters appeals officer chambers also reviewed a certified mail list which was not part of the administrative file to determine whether respondent mailed the notices of deficiency via certified mail to petitioner at his correct address on date petitioner sent appeals officer chambers a letter in which he argued that in order to meet the verification requirement of sec_6330 respondent needed to establish that respondent properly issued statutory notices of deficiency for the years in issue made the assessments for the years in issue issued notices and demand for payment issued notice_of_intent_to_levy and issued notice of petitioner’s right to a hearing petitioner also claimed he had not received any assessment notices from respondent for the years in issue on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for the years in issue appeals officer chambers determined that the requirements of applicable law and administrative procedure had been met and that collection could proceed opinion pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek judicial review with the tax_court or a u s district_court as is appropriate petitioner did not challenge the underlying tax_liability accordingly we review respondent’s determination for an abuse_of_discretion sego v commissioner supra pincite evidentiary issue at trial petitioner objected to the introduction of the certified mail list which was not part of the administrative file we overruled petitioner’s objection on brief petitioner argues that in sec_6330 cases the court is subject_to the provisions of the administrative_procedure_act and limited to reviewing the administrative record and it was an error to conduct a trial de novo this case was tried before our opinion in 123_tc_85 in robinette we held that when reviewing the commissioner’s determination pursuant to sec_6330 our review is not limited by the administrative_procedure_act the evidence we may consider is not limited to the administrative record and we conduct trials de novo see also holliday v commissioner tcmemo_2002_67 commissioner permitted to present documents records and testimony at trial that were not part of administrative record affd 57_fedappx_774 9th cir procedural issue--location of the hearing petitioner argues that he was entitled to a hearing at the appeals_office closest to his home and the san francisco appeals_office was not the closest appeals_office to his home if a taxpayer receives a notice of lien or intent to levy and requests a hearing at the commissioner’s appeals_office the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to the taxpayer’s residence parker v commissioner tcmemo_2004_226 see 115_tc_329 sec_301_6320-1 q a-d7 proced admin regs assuming arguendo that there was an appeals_office closer to petitioner’s home than san francisco california we do not think it is necessary or productive to remand this case to appeals see 117_tc_183 kemper v commissioner tcmemo_2003_195 petitioner’s arguments--in the hearing request during the correspondence hearing and at trial--were limited to the verification requirement in sec_6330 petitioner’s presence was not required in order for respondent to verify whether the requirements of any applicable law or administrative procedure had been met abuse_of_discretion as noted supra petitioner’s arguments regard the verification requirement in sec_6330 petitioner contends that appeals officer chambers did not verify that respondent properly assessed the taxes for the years in issue and issued petitioner notices of deficiency_notice and demand for payment notice_of_intent_to_levy and notice of his right to a hearing sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein e g schnitzler v commissioner tcmemo_2002_159 we have repeatedly held that the commissioner may rely on forms or transcripts of account to satisfy the verification requirement of sec_6330 lindsey v commissioner tcmemo_2002_87 affd 56_fedappx_802 9th cir tolotti v commissioner tcmemo_2002_86 affd 70_fedappx_971 9th cir petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms see 115_tc_35 mann v commissioner tcmemo_2002_48 petitioner’s testimony the notices of deficiency the certified mail receipts and the certified mail list establish that respondent mailed the notices of deficiency via certified mail to petitioner at his correct address the forms establish a proper assessment and that respondent sent petitioner notice_and_demand for payment and notice_of_intent_to_levy a certified mail return receipt for the hearing notice and the fact that petitioner attached the hearing notice to his hearing request establish that petitioner received the hearing notice accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
